 


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

RALPH S. JANVEY, IN HIS CAPACITY               §
AS COURT-APPOINTED RECEIVER                    §
FOR THE STANFORD INTERNATIONAL                 §
BANK, LTD., et al.,                            §
                                               §
       Plaintiffs,                             §
                                               §      Case No. 3:09-CV-724-N-BQ
v.                                             §
                                               §
JAMES R. ALGUIRE, et al.,                      §
                                               §
       Defendants.                             §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this case, and

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated

December 21, 2018, the Court finds that the Findings, Conclusions, and Recommendation of the

Magistrate Judge are correct and they are accepted as the Findings, Conclusions, and

Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED.

       SIGNED April 15, 2019.


                                               _____________________________________
                                               DAVID C. GODBEY
                                               UNITED STATES DISTRICT JUDGE




                                               1
 
